Citation Nr: 1702375	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  07-20 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

3.  Entitlement to an effective date earlier than September 16, 2008, for the grant of service connection for herpes simplex (HSV 1&2).

4.  Entitlement to an initial rating higher than 10 percent for herpes simplex (HSV 1&2).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  

A November 2006 rating decision of the VA RO in Seattle, Washington denied the Veteran's claim for entitlement to a TDIU.  Jurisdiction subsequently transferred to the St. Petersburg, Florida RO.  A July 2008 rating decision of the RO in St. Petersburg, Florida denied the Veteran's claim for entitlement to service connection for PFB.  Finally, a July 2009 rating decision of the RO in St. Petersburg, Florida denied the Veteran's claims for entitlement to service connection for herpes simplex and a low back disability.  

The appeal was remanded for additional development in November 2009, September 2011, and October 2012.  In April 2015, the Board granted the claim for service connection for herpes simplex and remanded the remaining issues for additional development.  

A June 2015 rating decision implemented the Board's decision and assigned an evaluation of 0 percent effective September 16, 2008.  The Veteran disagreed with the rating assigned and effective date and perfected an appeal as to those issues.  In a June 2016 rating decision the Veteran's disability rating for herpes simplex was increased to 10 percent effectively September 16, 2008.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A hearing was held on October 26, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  The hearing related to the issues of entitlement to service connection for a low back disability and herpes simplex virus and entitlement to a TDIU.  A transcript of the hearing testimony is in the claims file.  

Additionally, pursuant to the Veteran's August 2009 request, in April 2015 the Board remanded the claim of entitlement to service connection for PFB to afford the Veteran a hearing before the Board at his local RO.  In November 2015 the Veteran withdrew his hearing request.  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the claim for service connection for heart disease with angina as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue of service connection for heart disease with angina presently before the RO pertaining will be the subject of a later Board decision, if ultimately necessary.

The claim for an initial rating higher than 10 percent for herpes simplex (HSV 1&2) and the claim of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ)

FINDINGS OF FACT

1.  The most probative evidence indicates that a low back disability was not shown in service or for many years thereafter; a current low back disability was not incurred in service, is not otherwise related to service and was not caused by a service-connected disability.

2.  Resolving all doubt in favor of the Veteran PFB had its onset during his duty service.

3.  The Veteran's initial claim for service connection for herpes simplex (HSV 1&2) was received on September 16, 2008.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for PFB have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for an effective date earlier than September 16, 2008, for the grant of service connection for herpes simplex (HSV 1&2) have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, notice was provided by correspondence in February 2008, September 2008 and March 2009.  The claims were last readjudicated in November 2015 and June 2016. 

With respect to the claim for entitlement to an effective date earlier than for the grant of service connection for herpes simplex, the claim arises from his disagreement with the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

Additionally, VA examination and opinion reports were obtained concerning the claims herein decided.  Pursuant to the Board's April 2015 remand, a VA examination was obtained in June 2015 to address the Veteran's claim for entitlement to service connection for a back disability.  The Board notes that the Veteran's representative argued that the opinion is inadequate because the VA examiner did not consider a private outpatient treatment record from November 2004 in which the Veteran reported occasional back pain and the physician opined that this was possibly due to how he walked and limped.  The Board disagrees.  The November 2004 outpatient treatment record suggests service connection for a back disability on a secondary basis.  In this regard, although the examiner reported she could not find the November 2004 treatment note, she acknowledged the report and addressed whether the claimed back disability was caused or aggravated by his service-connected cervical spine disability and/or right ankle disability and provided adequate rationale in support of the opinions rendered.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and her knowledge of medical principles.  As such, the examination report and resulting opinion reflects substantial compliance with the Board's remand directives.  Additional VA examination is not required.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295, 301 (2008).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b). 

1. Low back disability

The Veteran claims that he incurred his current back disability when he slipped and fell in service.  The Veteran has also asserted that he is entitled to service connection for the low back disability as secondary to his service-connected cervical spine disability and residuals of a right ankle sprain.  

The Veteran has a current diagnosis of degenerative joint and disc disease of the lumbar spine.  Accordingly, the first element of service connection, a current disability, is met.  

The service treatment records show that in August 1987 the Veteran complained of neck pain for more than a week after he fell in the shower room the prior week.  He was given profile and treated with medications.  A clinical impression of neck myospasm; right trapezius spasms/strain, was recorded.  The service treatment records contain no complaints, history, diagnosis or findings consistent with a low back disability.  

After service, in a May 1988 report of accidental injury in support of a claim for VA benefits, the Veteran reported injuring his neck, back and right ankle on October 19, 1987 when he slipped and fell walking out of the shower.  VA examinations in July 1988 and August 1989 showed the Veteran's report of neck injuries incurred when he slipped and fell in the shower during service; however, the reports failed to document any complaints, findings or diagnosis pertaining to the low back.  

VA treatment records starting in 1997 documented complaints of low back pain.  A private treatment record in April 2000 noted a history of injuries to the neck and ankle and back during service.  A VA treatment note in June 2001 reflected a history of back pain since 1986 after a fall in a shower.  In January 2005 a clinician noted that the Veteran was evaluated for low back pain in March 1994 and started on Motrin and Methocarbamol at that time.  The clinician also noted spinal cord compression due to the two disk herniations.  

A November 2004 private outpatient evaluation record noted the Veteran's report of back pain, and opined that this was possibly because of how the Veteran walked and limped.  

In February 2005 the Veteran reported injuring his back in 1987 when he slipped and fell hitting his back and head.  Reportedly, his symptoms had recently worsened and pain radiated to the right thoracic and the right lumbar back area, as well as the back of the right buttock.  

On VA spine examination in June 2005 the Veteran reported neck pain coming from the right side of his neck to his thoracic right and lumbar region, as well as the right buttock, but not into the lower extremities or upper extremities.  A history of low back pain treated with medication since March 1994 was also noted. 

Private treatment records show that in September 2008 the Veteran presented to a hospital emergency room complaining of back pain and spasms, along with left hip pain that radiated to the left leg, associated with intercourse the previous night.  A history of degenerative disc disease with chronic pain was noted.  X-rays were negative for fracture, subluxation, bony lesion, spondylolisthesis or spondylolysis.  There was trace degenerative change of the superior endplate of L4.  He was diagnosed with back sprain/strain.  Thereafter, imaging studies of the lumbar spine in March 2009 revealed mild degenerative disc disease of the L3- L4.  In April 2009 the Veteran reported low back and buttock pain that had their onset in September 2008.  He denied a history of physical therapy.  The clinician noted that imaging studies on file revealed some degenerative joint disease, but were otherwise within normal limits.  An October 2010 MRI revealed degenerative disc disease at L3-4 with broad-based annular bulging, more toward the left, with bilateral foraminal stenosis and mild to moderate canal stenosis.

As the Veteran's service treatment records fail to document any lumbar spine injuries or disorders, and as the Veteran's arthritis of the lumbar spine was first diagnosed years after service, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), for chronic disease present to a compensable degree within the first post-service year.  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Accordingly, competent evidence linking the current disability to service is needed to substantiate the claim.  

On the question of a nexus between the lumbar spine disability and the in-service slip and fall injury, or the service-connected cervical spine disability or residuals of a right ankle sprain, there is evidence both for and against the claim.

On VA spine examination in June 2015, the Veteran reported injuring his lumbar spine during service in 1986 when he slipped and fell in the shower.  Reportedly, he sought treatment for his back, but was only treated for his neck.  He stated that his lower back became symptomatic after service in approximately 1991 to 1993.  He was prescribed pain medications, Tens unit, and physical therapy at that time.  The Veteran denied any post-service lumbar injuries.  The examiner noted that a VA examiner in March 2010 noted thoracolumbar degenerative disc disease after service in 2008.  The Veteran related experiencing flare-up in back symptoms in 2008.  Additionally, a January 2011 neurosurgery consult recorded a history of back pain since 2003.  The examiner found it significant that while the service treatment records noted complaints pertaining to the neck associated with the slip and fall injury, the reports were silent for claimed low back or lumbar conditions.  The examiner noted that the Veteran initially reported back problems more than one year after discharge from service and he was seen for back lumbar sprain/strain in 2008.  The examiner indicated that at that time a history of degenerative disc disease was noted and x-rays were negative for fracture, subluxation, bony lesion, spondylolisthesis or spondylolysis.  Thereafter x-rays in March 2009 revealed mild degenerative disc disease of the L3- L4 and a MRI of the lumbar spine in 2010 showed degenerative disc disease at L3-4 with broad-based annular bulging more toward the left with bilateral foraminal stenosis and mild to moderate canal stenosis.  

Following a review of the claims file and an examination of the Veteran, the examiner opined that the Veteran's low back disability was less likely than not  incurred in or caused by the claimed in-service injury, event or illness.  The examiner based the opinion on the fact that the entire service treatment records were silent for a lumbar spine disability, as were the immediate post-service medical records.  The examiner found it significant that x-rays in 2008 were essentially normal, while x-rays in 2009 revealed mild degenerative disc disease of L3-L4.  These radiological findings pertaining to the lumbar spine were initially shown approximately 21 years post-service discharge.

Concerning service connection for a lumbar spine disability on a secondary basis, the examiner noted that despite two attempts, she was unable to locate the November 2004 medical record that suggested a link between the Veteran's back pain and the way he walked and limped.  The examiner nonetheless acknowledged the opinion and addressed whether the Veteran's lumbar spine disability could be caused or aggravated by the service-connected cervical spine disability and right ankle disorders.  In this regard the examiner opined that the Veteran's low back disability was less likely than not proximately due to or the result of, or aggravated by, the Veteran's service connected cervical spine disability or residuals of right ankle sprain.  The examiner explained that there was no clinical correlation/nexus between ankle or cervical spine disorders and the lumbar spine disorder as these were entirely separate, unrelated clinical conditions.  As such, one did not cause the other and vice-versa.  The examiner noted that the Guides Newsletter AMA showed that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  Additionally, osteoarthritis resulted from a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes.  For the majority of patients, osteoarthritis was linked to one or more risk factors, such as aging, occupation, sports activities, trauma, and repetitive, small insults over time.
The Board finds the opinion of the June 2015 VA examiner to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran's current low back disability was incurred in service or is secondary to a service-connected disability.  The examiner's findings were based on a review of the evidence and examination of the Veteran.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's current lumbar disability is related to service or a service-connected disability.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, the Board finds the medical opinion submitted by a private clinician in November 2004, which suggests a nexus between the Veteran's low back disability and a service-connected disorder merely provides a speculative conclusion and is not supported by adequate rationale.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  As such, the November 2004 opinion lacks probative value.  

To the extent the Veteran believes that his current low back disability is related to service, or a service-connected disorder, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and/or etiology of the lumbar spine degenerative joint and disc disease require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current lumbar spine disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his lumbar spine disabilities is not a competent medical opinion.

In summary, there is no competent evidence of arthritis of the lumbar spine in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that his current low back disability is related to service or a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2. PFB 

The Veteran is seeking service connection for PFB.  He essentially asserts that the condition had its onset in service and has continued to the present time. 

Service treatment records include a March 1981 entrance examination that documented no skin abnormalities.  Treatment records in 1987 noted moderate PFB and reflect that the Veteran was given a shaving profile, which was subsequently renewed.  After service, VA treatment records document ongoing intermittent treatment for PFB.  In November 2007 the Veteran complained of skin break outs and soreness with shaving.  On dermatology consult in January 2008, the Veteran reported lesions on his neck.  Examination revealed folliculitis on the anterior area of the neck where he shaved.  The impression was pseudofolliculitis.  He was given topical medication, triamcinolone, for his folliculitis, as well as for treatment of dermatitis in his arms.  Subsequent treatment notes show continued treatment with topical medication on a daily basis, along with findings of folliculitis.  

On VA examination in June 2008, the Veteran complained of intermittent bumps on the shaving area approximately twice a months, and breaking out every time he shaved.  He related treatment for with Triamcinolone or hydrocortisone, applied as needed.  The examiner was unsure as to the frequency of treatment, although it was noted that treatment helped alleviate his symptoms.  The examiner noted that the service treatment records in June 1987 documented a diagnosis of pseudofolliculitis barbae.  On follow up in December 1987, he was given a shaving profile.  Post-service treatment records in 2008 noted complaints of lesions on the neck.  At that time he had folliculitis on anterior neck and a clinical impression of pseudofolliculitis was noted.  On examination, the examiner indicated that visual inspection and palpation of the Veteran's skin revealed no lesions.  The examiner concluded that despite subjective complaints, at the time of the examination, objective findings did not support a claim for pseudofolliculitis barbae.  As such, the examiner did not offer a diagnosis or opinion as to the service onset of the Veteran's PFB.  Although the examination was normal, as noted, current VA treatment records document that the Veteran has continued to be prescribed medications for folliculitis.

Based on the evidence of record and when resolving all doubt in favor of the Veteran, the Board finds that service connection for a skin disorder, described as folliculitis, is warranted.  Initially, service treatment records clearly show treatment for PSB.  Although normal on examination, current VA treatment records show prescribed medications for folliculitis along with a diagnosis of PSB.

Importantly, the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, as a skin disorder, to include PSB, is a disease within the realm of lay observations, the Veteran is competent to report the onset and continuing symptoms of such disorder.  See McCartt v. West, 12 Vet. App. 164,167 (1999) (a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation).  Likewise, the evidence of record clearly shows that his skin folliculitis/PSB, had its onset in service and have continued to the present time.  Given the nature of such disorder, the Veteran's lay statements are sufficient to link his current skin disorders to the same diseases documented in service. 

As such, there are in-service treatment records documenting the onset of PSB, a diagnosis and treatment for PSB during the pendency of the claim, current VA treatment records showing treatment for said disorder, and a link between the current skin disorders and the symptoms in service based on the Veteran's competent lay statements.  While the Board concedes that there is evidence both for and against entitlement to the benefit sought, the Veteran has provided competent and credible evidence of the existence of his PFB that is not otherwise contradicted by the evidence on file.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for PSB is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

Earlier Effective Date

The Veteran's initial claim for service connection for herpes simplex (HSV 1&2) was received on September 16, 2008.  In April 2015 the Board granted the claim of entitlement herpes simplex and a June 2015 rating decision implemented the Board's decision and assigned an evaluation of 0 percent effective September 16, 2008.  The Veteran disagreed with the effective date of the rating and this appeal ensued.  The Veteran claims that he is entitled to an effective date of March 17, 2005 for the grant of service connection for herpes simplex, which is the date he filed the claim for entitlement to a TDIU that is currently on appeal.  He contends both claims are inextricably intertwined.  In the alternative, he argues that he is entitled to an earlier effective date of November 2006 because VA treatment records showed the Veteran had been prescribed Valacyclovir for his herpes simplex since that time.   

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2).
Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran.  Id. 

Upon review of the record, the Board finds the preponderance of the evidence is against the assignment of an effective date earlier than September 16, 2008 for the award of service connection for herpes simplex.  There is no indication in the record, nor does the Veteran contend, that he filed a claim for service connection for herpes simplex prior to September 16, 2008.  

To the extent the Veteran argues that he is entitled to an earlier effective date of November 2006 for the grant of service connection for herpes simplex because VA treatment records documented treatment for the condition as of that date, as noted, the mere presence of medical evidence does not establish an intent to seek service connection.  See Brannon, supra (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").

To the extent the Veteran claims an earlier effective date for the grant of service connection for herpes simplex based on the date of receipt of the TDIU claim because both issues are intertwined, no relevant legal authority has been cited in support of the argument that a claim for TDIU is intertwined with a subsequently arisen service connection issue.  The issues were not so closely tied together that a final decision on the service connection claim could not be rendered without consideration of the TDIU claim, or vice-versa.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The outcome of TDIU issue, whether granted or denied, has no actual or even remote potential to be intertwined with the claim for an earlier effective date for the grant of service connection for herpes simplex as these are different issues with different, nonoverlapping criteria.  Accordingly, the Board finds no merit to the contention that the TDIU claim is intertwined with the claim for an earlier effective date for service connection for herpes simplex.  

In sum, here the first claim for this disability was received on September 16, 2008.  No document that could be construed as a claim for service connection for herpes simplex was received by the RO prior to the Veteran's September 16, 2008 claim.  As this claim was filed 20 years after his discharge from service, the effective date for service connection for herpes simplex can be no earlier than the date of receipt of the claim.  Accordingly, the appropriate effective date for the grant of service connection for the Veteran's herpes simplex is September 16, 2008, and his claim must be denied.


ORDER

Service connection for a low back disability is denied.  

Service connection for pseudofolliculitis barbae is granted.

Entitlement to an effective date prior to September 16, 2008, for the grant of service connection for herpes simplex (HSV 1&2) is denied.


REMAND

The Veteran claims that he is entitled to an initial rating higher than 10 percent for herpes simplex (HSV 1&2).

The Veteran was most recently afforded a VA examination in connection with his claim in June 2009.  However, in an October 2016 written brief presentation, the Veteran's representative asserted that the Veteran's service connected herpes simplex had increased in severity.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's contentions that his herpes has increased in severity and as the most recent examination of record is now 7 years old, a new examination to evaluate the severity of the Veteran's disability is warranted.  

The Board further finds that adjudication of the TDIU issue must be deferred as it is  inextricably intertwined with the issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); cf. DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (holding that a secondary service section claim premised on disability not service connection reasonably encompasses a claim for the causal disease or disability).

As this case is already being remanded, the AOJ should obtain any relevant, outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records dated since May 2016.
2.  Schedule the Veteran for a VA dermatology examination to determine the nature, severity and extent of his service-connected herpes simplex.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's herpes.  All signs and symptoms necessary for rating the Veteran's herpes under the current rating criteria should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.

If the Veteran is not experiencing an outbreak at the time of the examination, the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of the exposed area(s) that could be affected, during an eruption or exacerbation based on consideration of previous manifestations documented in his treatment records and on the Veteran's own reports as to his history.

The examiner should also note whether the Veteran has received constant or near-constant systemic therapy, such as corticosteroids or other immune suppressive drugs during the past twelve-month period for his service-connected herpes simplex.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Then readjudicate the claims on appeal, including TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


